Citation Nr: 1822784	
Decision Date: 04/17/18    Archive Date: 04/25/18

DOCKET NO.  14-09 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to an initial compensable rating prior to June 18, 2013, and in excess of 50 percent thereafter for migraine headaches with visual aura.

2.  Entitlement to a rating in excess of 20 percent for residuals of a left knee injury.

3.  Whether new material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disorder to include as secondary to service-connected residuals of a left knee injury.


REPRESENTATION

Veteran represented by:	Todd Hammond, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Brennae L. Brooks, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in October 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript has been associated with the record.  At such time, she, through her representative, waived Agency of Original Jurisdiction (AOJ) consideration of the evidence associated with the record since the issuance of the March 2014 statement of the case.  38 C.F.R. § 20.1304(c) (2017).  Therefore, the Board may properly consider such evidence.  The Board notes, however, that April 2017 VA examination reports pertinent to the Veteran's posttraumatic stress disorder (PTSD), vocational rehabilitation records, and additional VA treatment records dated in May 2017 were associated with the file subsequent to the April 2017 Board hearing and the Veteran has not waived AOJ consideration of such evidence.  However, the Board finds that there is no prejudice to the Veteran in the Board proceeding with the adjudication of her claim for a higher initial rating for migraine headaches herein as such evidence is either duplicative of that previously considered or irrelevant to such claim.  Id.  Further, as the Veteran's remaining claims are remanded herein, the AOJ will have an opportunity to review the newly received evidence such that no prejudice results to the Veteran in the Board considering it for the limited purpose of issuing a comprehensive and thorough remand.

The decision below addresses the Veteran's claim for higher initial ratings for her migraine headaches.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  At her April 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, through her representative, withdrew her appeal as to the issue of entitlement to an initial rating in excess of 50 percent from June 18, 2013, for migraine headaches with visual aura.

2.  For the entire appeal period prior to April 8, 2013, the Veteran's migraine headaches with visual aura most nearly approximated characteristic prostrating attacks occurring less frequently than one in 2 months on average over several months, without more severe symptomatology more nearly approximating characteristic prostrating attacks averaging one in 2 months over several months, characteristic prostrating attacks occurring on an average once a month over several months, or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

3.  From April 8, 2013, to June 18, 2013, the Veteran's migraine headaches with visual aura most nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal as to the issue of entitlement to an initial rating in excess of 50 percent from June 18, 2013, for migraine headaches with visual aura have been met. 38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. 
§ 20.204 (2017).

2.  For the appeal period prior to April 8, 2013, the criteria for an initial compensable rating for migraine headaches with visual aura have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8100 (2017). 

3.  From April 8, 2013, to June 18, 2013, the criteria for an initial 50 percent rating, but no higher, for migraine headaches with visual aura have been met.  38 U.S.C. 
§§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.124a, DC 8100 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  

At her April 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran, through her representative, withdrew her appeal as to the issue of entitlement to an initial rating in excess of 50 percent from June 18, 2013, for migraine headaches with visual aura.  As such, there remain no allegations of errors of fact or law for appellate consideration with regard to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal as to such issue and it is dismissed.

II.  Initial Rating Claim

A.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

While the Veteran alleged that the October 2012 VA examiner did not adequately address the nature, frequency, and severity of her migraine headaches, a review of the examination report reflects that the examiner did, in fact, record the Veteran's reports regarding the nature and severity of the symptoms associated with her headaches, the frequency of their occurrence, the duration of the headaches, the necessary treatment, and the impact such had on her daily life and employment.  Consequently, the Board finds the Veteran's arguments to be without merit.

Furthermore, neither the Veteran nor her representative have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

B.  Analysis

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2.  All reasonable doubt will be resolved in the claimant's favor. 38 C.F.R. § 4.3.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

The Veteran maintains that an initial compensable rating is warranted for her migraine headaches with visual aura for the appeal period prior to June 18, 2013.  In this regard, the Board observes that the appeal stems from the January 30, 2012, effective date for service connection for such disability.  Such disability has been assigned a noncompensable rating pursuant to 38 C.F.R. § 4.124a, DC 8100.

DC 8100 provides that migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months are rated at 10 percent.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated at 30 percent. Migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability are rated at 50 percent.  38 C.F.R. § 4.124a.

The rating criteria do not define "prostrating;" nor has the United States Court of Appeals for Veterans Claims (Court). Cf. Fenderson, supra (in which the Court quotes DC 8100 verbatim but does not specifically address the matter of what is a prostrating attack).  By way of reference, the Board notes that, according to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."  A very similar definition is found in Dorland's Illustrated Medical Dictionary 1367 (28th Ed. 1994), in which "prostration" is defined as "extreme exhaustion or powerlessness."

Also, the term "productive of severe economic adaptability" has not been clearly defined by regulations. The Court has, however, explained that "productive of" for purposes of DC 8100 can either mean producing, or capable of producing. See Pierce v. Principi, 18 Vet. App. 440, 445 (2004). Thus, migraine headaches need not actually produce severe economic inadaptability to warrant a 50 percent rating under DC 8100.  Id. At 445-46.  Similarly, "economic inadaptability" does not equate to unemployability, as such would undermine the purpose of regulations pertaining to a TDIU. Id. At 446; see also 38 C.F.R. § 4.16. The Board notes, however, that the migraine headaches must be, at a minimum, capable of producing severe economic inadaptability in order to meet the 50 percent criteria.  

The Board finds that the criteria for an initial compensable rating for migraine headaches with visual aura have not been met prior to April 8, 2013.  In this regard, for the entire appeal period prior to April 8, 2013, the Veteran's migraine headaches with visual aura most nearly approximated characteristic prostrating attacks occurring less frequently than one in 2 months on average over several months, without more severe symptomatology more nearly approximating characteristic prostrating attacks averaging one in 2 months over several months, characteristic prostrating attacks occurring on an average once a month over several months, or very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  However, for the appeal period from April 8, 2013, to June 18, 2013, the Board finds that an initial 50 percent rating, but no higher, is warranted for the Veteran's migraine headache disability as such most nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

In this regard, prior to April 8, 2013, the evidence reflects that the Veteran experienced headaches, which she described as severe at times, with nausea, blurry vision, slurred speech, and photophobia.  In March 2012, she stated that her headaches were triggered by the smell of a strong perfume and she felt like she was going to pass out.  However, in April 2012, her treatment provider indicated that the Veteran only reported one other migraine over the past 2 months, which she successfully treated with Tylenol.  The VA treatment note also indicated that the Veteran's migraine frequency decreased to no more than once a month on Verapamil.  In August 2012, a VA neurologist noted the Veteran's recent emergency room visits associated with migraine headaches and indicated that they resolved after she took medications.  The VA neurologist also indicated that her headaches had been quiescent for the past 2 months.

The Veteran was afforded a VA examination in October 2012 in connection with her claim.  At such time, she reported that her headache was behind the right eye and it would last for an hour or longer, which could be days.  She also stated that she did not have headaches for periods of time, but could have frequent headaches in seasons of mold or pollen.  Moreover, sleep did not help headaches, but going to quiet dark places for a couple hours and pain medications helped resolve the headache.  The Veteran further indicated that a typical headache lasted 2 hours if she took pain medications at a reasonable time.  She stated that she needed time off work twice a month to recover from headaches; however, the Veteran had been unemployed since 2009.  The examiner found that the typical head pain was less than 1 day and prostrating attacks of migraine headache pain occurred less than once every 2 months.  

Coincident with a VA PTSD examination conducted on April 8, 2013, the Veteran reported that her migraines could occur 1 to 2 times a week and up to 6 to 10 per month.  Additionally, in an April 2013 statement, she reported that she had completely prostrating and prolonged attacks rending her unemployable with severe economic inadaptability.  Consistent with such reports, the June 18, 2013, VA examination reflected the Veteran's report of almost weekly migraines that usually lasted for 24 hours to one week, and three emergency department visits in the prior six months for migraines.  The examiner found that her migraines were manifested by characteristic prostrating attacks that occurred more frequently than once per month, and rendered her unable to work 4 to 6 days a month on average.

Based on the foregoing, the Board finds that an initial compensable rating prior to April 8, 2013, for the Veteran's service-connected migraine headaches is not warranted.  In this regard, while the record reflects that she experienced headaches during such time period and she reported that her headaches could occur 4 to 5 times a week, the October 2012 VA examiner found that she had prostrating attacks of migraine headache pain less than once every 2 months over the last several months.  In this regard, while the Veteran is competent to report the symptoms, severity, and duration of headache pain, the record does not show that her headaches, while severe at times, resulted in characteristic prostrating attacks occurring on average once every two months.  Specifically, the description of the Veteran's migraine headaches prior to April 8, 2013, reflects that such did not result in "utter physical exhaustion or helplessness" or "extreme exhaustion or powerlessness."  Furthermore, in October 2012, the VA examiner interviewed the Veteran, considered her description of her migraines, reviewed the medical records, and found that prostrating attacks of migraine headache pain occurred less than once every 2 months.  

However, as of April 8, 2013, the date of her VA PTSD examination, the record reflects that the Veteran's migraine headaches increased in severity to the point where she was experiencing migraines 1 to 2 times a week and up to 6 to 10 per month and, later that month, reported that such were prostrating in nature.  Such description of her headaches was further supported at the June 2013 VA examination.  Consequently, the Board finds that, as of April 8, 2013, the Veteran's migraine headaches with visual aura most nearly approximated very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability and, as such, an initial 50 percent rating is warranted as of such date.

In reaching the foregoing conclusions, the Board notes that, at the April 2017 Board hearing, the Veteran stated that, during the relevant appeal period, her headaches were very frequent, with dizzy spells, slurred speech, and confusion, and she had not been able to hold down a job.  In this regard, she reported that she had headaches 4 to 5 times a week, which would last 3 days, and needed to lie down when she had migraines.  However, the Board accords her statements regarding the severity of her migraine headaches during the time period from January 2012 to April 2013 rendered four-plus years later the April 2017 no probative weight as such are inconsistent with the contemporaneous evidence of record.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence).  Consequently, the Board finds that the Veteran is an inaccurate historian in this regard.  Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory).

The Board further notes that the record reflects that the Veteran has taken a variety of medication to treat her migraine headaches.  However, the Board finds that, even excluding any ameliorative effects of the Veteran's medication, the Veteran's migraine headache symptomatology does not more nearly approximate characteristic prostrating attacks averaging one in 2 months over several months for the period prior to April 8, 2013.  See Jones v. Shinseki, 26 Vet. App. 56 (2012) (when a DC is silent as to the effects of medication, VA may not deny entitlement to a higher disability rating based on the relief provided by medication).

Therefore, the Board finds that, for the entire appeal period prior to April 8, 2013, the Veteran's migraine headaches do not more nearly approximate the criteria for a 10 percent rating under DC 8100.  However, as of April 8, 2013, the Board finds that the criteria for a 50 percent rating for such disability have been met.

In reaching such determination, the Board further finds that further staged ratings are not warranted as the Veteran's migraine headache symptomatology has been stable throughout each portion of the appeal period.  See Fenderson, supra.   Further, neither the Veteran nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Therefore, based on the foregoing, the Board finds that an initial compensable rating for migraine headaches with visual aura prior to April 8, 2013, is not warranted.  However, as of such date, an initial 50 percent rating, but no higher, is warranted.  In reaching such decision, the Board has considered and applied the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for migraine headaches prior to April 8, 2013, the benefit of the doubt doctrine is not applicable to such portion of the appeal, and her claim must be denied.  38 U.S.C. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

The appeal as to the issue of entitlement to an initial rating in excess of 50 percent from June 18, 2013, for migraine headaches with visual aura is dismissed.

An initial compensable rating prior to April 8, 2013, for migraine headaches with visual aura is denied.

From April 8, 2013, to June 18, 2013, an initial 50 percent rating, but no higher, for migraine headaches with visual aura is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that she is afforded every possible consideration.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  

Left Knee Disability

During the course of the appeal, the Veteran was afforded VA examinations in October 2012 and June 2013 in order to ascertain the nature and severity of her left knee disability.  However, since the most recent VA examination was conducted, the Court issued two precedential cases that address the adequacy of VA examinations conducted for the purpose of evaluating musculoskeletal disabilities.  Specifically, the Court held that 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  

Upon a review of the examinations conducted during the pendency of the Veteran's claim in October 2012 and June 2013, it does not appear that Correia-compliant testing was conducted, or that the VA examiner explained why such testing could not be conducted or was not necessary.  Thus, a remand is necessary in order to afford the Veteran a new VA examination that addresses such inquiries and includes a retrospective opinion as to the findings noted at the prior examinations.

Furthermore, the Court recently found that, depending on the frequency and duration, an attempt should be made to schedule the Veteran for an examination during a flare-up.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017); see also Ardison v. Brown, 6 Vet. App. 405 (1994); Voerth v. West, 13 Vet. App. 117 (1999).  Moreover, if the examination is not conducted during a flare-up, the examiner should offer flare-up opinions based on estimates derived from information procured from relevant sources, including the lay statements of the Veteran, and the examiner's determination in that regard should, if feasible, be portrayed in terms of the degree of additional range-of-motion loss due to pain on use or during flare-ups. Sharp, supra; see also DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Additionally, a medical opinion that cannot be provided without resort to speculation is adequate when it is clear that it is predicated on a lack of knowledge among the medical community at large and not the insufficient knowledge of the specific examiner.  Sharp, supra; see also Jones v. Shinseki, 23 Vet. App. 382 (2010).

The Board observes that the Veteran reported flare-ups at the October 2012 and June 2013 VA examinations.  In this regard, the October 2012 VA examiner did not provide an opinion as to the Veteran's functional loss during flare-ups.  However, the June 2013 VA examiner estimated that the Veteran's left knee flexion would be reduced 55 to 60 degrees during these periods, but extension would be normal.

Given the Veteran's reports of having flare-ups, she should be afforded another VA examination during a flare-up, if possible.  Furthermore, the October 2012 VA examiner did not provide an opinion as to the functional loss related to flare-ups. Thus, on remand, if the examination is not being conducted during a flare-up, the examiner should elicit relevant information as to the Veteran's flare-ups or ask her to describe the additional functional loss, if any, she suffered during flare-ups and then estimate her functional loss due to flare-ups based on all the evidence of record, including the Veteran's lay information, or explain why he or she cannot not do so. 

Right Knee Disorder

At her April 2017 Board hearing, the Veteran testified that Dr. Weeks, who worked at the American Lake VA, indicated that her right knee disorder should be service-connected in 1995.  However, VA treatment records from 1991 to 1997 are not associated with the record.  Therefore, on remand, the AOJ should obtain all outstanding VA treatment records dated from 1991 to 1997.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all outstanding VA treatment records, to include those from the American Lake facility, dated from 1991 to 1997.  Reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C. 
§ 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination to determine the current nature and severity of her service-connected left knee disability. All indicated tests and studies should be undertaken. The record, including a complete copy of this remand, must be made available for review in connection with the examination.

If possible, such examination should be conducted during a flare-up.

(A) The examiner should identify the current nature and severity of all manifestations of the Veteran's left knee disability.  

(B) The examiner should record the range of motion of the left knee observed on clinical evaluation in terms of degrees for flexion and extension. If there is evidence of pain on motion, the examiner should indicate the degree of range of motion at which such pain begins, and whether such pain on movement, as well as weakness, excess fatigability, or incoordination, results in any loss of range of motion. The examiner should record the results of range of motion testing for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case he or she should clearly explain why that is so.

(C) The examiner is also requested to review the VA examinations containing range of motion findings pertinent to the Veteran's left knee disability conducted in October 2012 and June 2013.  In this regard, the examiner is requested to offer an opinion as to the range of motion findings for pain on both active and passive motion, on weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint. If the examiner is unable to do so, he or she should explain why.
 
(D) It is also imperative that the examiner comment on the functional limitations caused by flare-ups and repetitive use.  In this regard, the examiner should indicate whether, and to what extent, the Veteran's range of motion is additionally limited during flare-ups or on repetitive use, expressed, if possible, in terms of degrees, or explain why such details cannot be feasibly provided.

(E) If the Veteran endorses experiencing flare-ups of her left knee, the examiner must obtain information regarding the frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups.  

Then, if the examination is not being conducted during a flare-up, the examiner should provide an opinion based on estimates derived from the information above as to the additional loss of range of motion that may be present during a flare-up.  If the examiner cannot provide an opinion as to additional loss of motion during a flare-up without resorting to mere speculation, the examiner must make clear that s/he has considered all procurable data (i.e., the information regarding frequency, duration, characteristics, severity, and/or functional loss related to such flare-ups elicited from the Veteran), but any member of the medical community at large could not provide such an opinion without resorting to speculation.

(F) The examiner should also comment as to whether (and if so, to what extent, (i.e., slight, moderate, or severe)) the Veteran's left knee disability results in recurrent subluxation or lateral instability.  The examiner should also indicate whether there is dislocated or removed semilunar cartilage and, if so, the nature of the symptoms associated with such meniscus impairment.

(G)  The examiner also should comment upon the functional impairment resulting from the Veteran's left knee disability.  

A rationale for any opinion proffered should be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


